Citation Nr: 1809556	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-23 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial evaluation in excess of 10 percent for ulnar neuropathy of the right upper extremity.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record. 

Concerning the Veteran's claim for service connection for PTSD, the Board notes that the record reflects a diagnostic impression of an adjustment disorder. Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported syndromes and all other information of record, the Board finds that it is more appropriate to characterize his mental health claims broadly, as a single claim of entitlement to service connection for an acquired psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

I. Increased Rating for Peripheral Neuropathy of the Right Ulnar Nerve

The Veteran testified in an August 2017 Board hearing. At the hearing the Veteran indicated that he received treatment at a VA medical center for his right elbow around May 2017. The most recent VA treatment records in evidence are from December 2016. Therefore, a remand is warranted in order to obtain the most recent VA treatment records.

Further, the Veteran had a VA peripheral nerves examination in January 2017. The Veteran testified in August 2017 that his elbow has worsened in severity. Specifically, the Veteran testified concerning increased loss of use of his arm during a flare-up of his condition. The January 2017, although conducted relatively recently, did not address any flare-ups concerning the Veteran's ulnar nerve disability. Therefore, another VA examination should be conducted in order to measure the current severity of the Veteran's disability. See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2017).

II. Acquired Psychiatric Disorder

The Veteran contends that he has a current disability of PTSD. The Veteran does not have a current diagnosis of PTSD. The Veteran does have an April 2010 diagnosis of an adjustment disorder. Further, the Veteran provided multiple statements and testified on his in-service stressor. However, VA was unable confirm the Veteran's in-service stressor, which is generally required for service connection for PTSD related to noncombat stressors. See July 2012 Formal Finding on the Unavailability of Stressor For Posttraumatic Stress Disorder. While the Veteran's statement concerning his in-service stressor was not able to be substantiated with regard to the name of the Marine that was accidently shot, at the August 2017 Board hearing, he did provide the name of the Marine that fired the shot.  As there may be information regarding a formal investigation connected with the incident and the Veteran provided some additional information at the hearing (name of shooter), additional development should be undertaken in this regard. Then, the Veteran should be afforded a VA examination to determine the etiology of all currently diagnosed acquired psychiatric disorders. VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold. Id. Therefore, if the claimed in-service incident is verified, a psychiatric examination is warranted to determine the etiology of the Veteran's acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA treatment records.

2. Ask the Veteran to provide more detailed information concerning the date and circumstance of his claimed in-service stressor. Then, determine if any additional information provided by the Veteran pursuant to this remand along with any additional information provided by the Veteran at his August 2017 Board hearing (such as the name of the Marine who accidently shot a fellow Marine) is sufficient information to seek verification of the Veteran's claimed stressor including any formal investigative report of the incident through official sources.  If sufficient additional evidence is obtained undertake all appropriate action to verify such stressor.

3. Then, if the claimed stressor event is verified in this case, schedule the Veteran for a VA psychiatric examination with an appropriate VA examiner. 

a) The examiner should identify all the Veteran's current acquired psychiatric disabilities and should specifically indicate whether the Veteran has a diagnosis of PTSD and/or adjustment disorder.

In the event a psychiatric condition is not diagnosed, the examiner should elaborate and reconcile such findings with any conflicting medical evidence of record.

b) The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that a current acquired psychiatric disorder had its onset in service or is otherwise etiologically related to service. 

The examiner should address the Veteran's statement that he witnessed someone in his office shot accidently by a fellow Marine.

c) All indicated tests and studies should be performed and all findings reported in detail. The claims file should be reviewed by the examiner, and the examination report should reflect that review. The examiner should provide a detailed rationale for the opinion and reconcile it with all pertinent evidence of record. If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

4. Schedule the Veteran for a VA peripheral nerve examination with an appropriate VA examiner to determine the severity of his service-connected ulnar neuropathy of the right upper extremity. All indicated studies or testing should be conducted. 

The examiner should address the Veteran's statements that he has flare-ups and those flare-ups make his right ulnar peripheral neuropathy much worse.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


